     Case 2:20-cv-00888-LMA-DMD Document 42 Filed 10/08/20 Page 1 of 21




                        UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA


DEANGELIA LITTLEJOHN                                                  CIVIL ACTION

VERSUS                                                                      No. 20-888

NEW ORLEANS CITY, ET AL.                                                  SECTION I

                              ORDER AND REASONS

      New Orleans police were involved in a high speed chase that ended in a crash

and the tragic death of three individuals, two of whom perished inside the fleeing

vehicle. 1 Deangelia Littlejohn (“Littlejohn”) brings this action individually and on

behalf of C.K., 2 one of the decedents. The remaining defendants (collectively, the

“defendants”) in the suit are the City of New Orleans (the “City”), the New Orleans

Police Department (“NOPD”), Jeffrey Harrington (“Harrington”), Alex Florian

(“Florian”), William Hery (“Hery”), and Colby Stewart (“Stewart”)— (collectively, the

“officers”) all NOPD officers sued in their official and individual capacities 3—as well

as NOPD Superintendent Shaun Ferguson (“Superintendent Ferguson”) and New

Orleans Mayor LaToya Cantrell (“Mayor Cantrell”) in their official capacities.

Littlejohn asserts federal claims pursuant to 42 U.S.C. § 1983 and claims under

Louisiana law. 4




1 R. Doc. No. 33.
2 While the complaint referred to C.K. by name, the Court is using an abbreviation.
3 Other officers were previously dismissed from the suit. See R. Doc. No. 24.
4 R. Doc. No. 33.



                                           1
     Case 2:20-cv-00888-LMA-DMD Document 42 Filed 10/08/20 Page 2 of 21




      Each of the above named defendants has moved to dismiss these claims

pursuant to Federal Rule of Civil Procedure 12(b)(6). 5         They all contend that

Littlejohn failed to state a claim of any constitutional violation or point to a policy,

practice, or custom that caused constitutional violations. 6 The officers also argue that

the Court should dismiss the claims against them in their individual capacity because

they are entitled to qualified immunity. 7 Finally, all defendants ask that the Court

decline to exercise supplemental jurisdiction over Littlejohn’s state law claims. 8 For

the following reasons, the motions are granted.

                                          I.

      According to the amended complaint, on March 20, 2019, fourteen-year-old

C.K. was a passenger in a vehicle driven by another minor, B.W. 9 The pair were

traveling in New Orleans when four NOPD officers, suspecting that the vehicle was

stolen, attempted to stop the vehicle. 10 B.W. did not stop, and a high speed chase

ensued. 11 Eventually, two additional officers joined the pursuit. 12 During the chase,

patrol cars, attempting to apprehend the vehicle, reached speeds of nearly 80 miles




5 R. Doc. No. 36 (Hery and Stewart); R. Doc. No. 37 (Mayor Cantrell, Superintendent
Ferguson, the City, and the NOPD); R. Doc. No. 38 (Florian and Harrington).
6 R. Doc. No. 36-1, at 5–7; R. Doc. No. 37-1, at 6–11; R. Doc. No. 38-1, at 5–10.
7 R. Doc. No. 36-1, at 5–7; R. Doc. No. 38-1, at 10–11.
8 R. Doc. No. 36-1, at 7; R. Doc. No. 37-1, at 12; R. Doc. No. 38-1, at 12.
9 R. Doc. No. 33, at 4 ¶ 13.
10 Id.
11 Id.
12 Id. at 4 ¶ 14.



                                           2
     Case 2:20-cv-00888-LMA-DMD Document 42 Filed 10/08/20 Page 3 of 21




per hour in a 35 mile per hour zone. 13 Eventually, the car driven by B.W. crashed

into a building. 14 The fiery collision killed C.K. 15

       Under NOPD policy, officers should engage in vehicle pursuits only where

there is “reasonable suspicion that the suspect committed a crime of violence or . . .

posed an imminent danger of death or serious bodily harm to [officers] or another

person.” 16 NOPD officers violated this internal policy when they engaged in the

pursuit because they had no reasonable suspicion that the minors had committed a

violent crime or posed a risk of imminent harm. 17 NOPD policy also “requires [that]

officers seek supervisory approval before initiating pursuit.” 18 The officers made no

such request. 19 Additionally, every officer deactivated his body camera during the

chase; this also violates internal policy. 20

       Plaintiff argues that this improper pursuit fits a troubling pattern for the

NOPD. 21 She points to four separate instances where NOPD officers engaged in high

speed pursuits prompted by property crimes. 22           Littlejohn contends that these

improper pursuits are sanctioned by NOPD and evidence an informal “custom”




13 Id.
14 Id. at 5 ¶ 17.
15 Id.
16 Id. at 4 ¶¶ 15–16.
17 Id. at 4–5 ¶ 16.
18 Id. at 5 ¶ 16.
19 Id.
20 Id. at 5 ¶¶ 18–19.
21 Id. at 7–8 ¶ 27.
22 Id.



                                                3
       Case 2:20-cv-00888-LMA-DMD Document 42 Filed 10/08/20 Page 4 of 21




promulgated by NOPD and New Orleans officials. 23 This custom, she alleges, was

“the moving force” behind the death of her son. 24

                                              II.

                                 A. Rule 12(b)(6) Standard

           Pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure, a district

court must dismiss a complaint or part of a complaint when a plaintiff fails to set

forth well-pleaded factual allegations that “raise a right to relief above the speculative

level.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007); Gonzalez v. Kay, 577

F.3d 600, 603 (5th Cir. 2009). The complaint “must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at 570).

           A facially plausible claim is one in which “the plaintiff pleads factual content

that allows the court to draw the reasonable inference that the defendant is liable for

the misconduct alleged.” Id. (quoting Twombly, 550 U.S. at 556). If the well-pleaded

factual allegations “do not permit the court to infer more than the mere possibility of

misconduct,” then “the complaint has alleged—but it has not ‘show[n]’—‘that the

pleader is entitled to relief,’” and cannot survive a motion to dismiss. Id. at 679

(alteration in original) (quoting Fed. R. Civ. P. 8(a)(2)).

           In assessing the complaint, a court must accept all well-pleaded factual

allegations as true and liberally construe all such allegations in the light most




23   Id.
24   Id.

                                               4
     Case 2:20-cv-00888-LMA-DMD Document 42 Filed 10/08/20 Page 5 of 21




favorable to the plaintiff. See Spivey v. Robertson, 197 F.3d 772, 774 (5th Cir. 1999);

Lowrey v. Tex. A&M Univ. Sys., 117 F.3d 242, 247 (5th Cir. 1997). On a Rule 12(b)(6)

motion to dismiss, “the factual information to which the court addresses its inquiry

is limited to the (1) the [sic] facts set forth in the complaint, (2) documents attached

to the complaint, and (3) matters of which judicial notice may be taken under Federal

Rule of Evidence 201.” 25 Walker v. Beaumont Indep. Sch. Dist., 938 F.3d 724, 735

(5th Cir. 2019).

      “Dismissal is appropriate when the complaint ‘on its face show[s] a bar to

relief.’” Cutrer v. McMillan, 308 F. App’x 819, 820 (5th Cir. 2009) (alteration in

original) (quoting Clark v. Amoco Prod. Co., 794 F.2d 967, 970 (5th Cir. 1986)). Where

applicable, qualified immunity can operate as one such bar. See Turner v. Lieutenant

Driver, 848 F.3d 678, 696 (5th Cir. 2017).

                              B. Qualified Immunity

      The doctrine of qualified immunity “balances two important interests—the

need to hold public officials accountable when they exercise power irresponsibly and

the need to shield officials from harassment, distraction, and liability when they

perform their duties reasonably.” Pearson v. Callahan, 555 U.S. 223, 231 (2009). In

striking this balance, qualified immunity shields “government officials performing

discretionary functions” from civil liability “insofar as their conduct does not violate



25Rule 201 provides that a court “may judicially notice a fact that is not subject to
reasonable dispute because it: (1) is generally known within the trial court's
territorial jurisdiction; or (2) can be accurately and readily determined from sources
whose accuracy cannot reasonably be questioned.” Fed. R. Evid. 201(b).



                                             5
     Case 2:20-cv-00888-LMA-DMD Document 42 Filed 10/08/20 Page 6 of 21




clearly established statutory or constitutional rights of which a reasonable person

would have known.” Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982); see also Ashcroft

v. al-Kidd, 563 U.S. 731, 743 (2011) (“Qualified immunity gives government officials

breathing room to make reasonable but mistaken judgments about open legal

questions.”).

      Where a public official invokes qualified immunity as a defense to a civil action

against him, a plaintiff has the burden of establishing a constitutional violation and

overcoming the defense. See Jackson v. City of Hearne, 959 F.3d 194, 201 (5th Cir.

2020) (citing McClendon v. City of Columbia, 305 F.3d 314, 323 (5th Cir. 2002) (per

curium) (en banc)). To meet this burden, the plaintiff must show “(1) that the official

violated a statutory or constitutional right, and (2) that the right was ‘clearly

established’ at the time of the challenged conduct.” Morgan v. Swanson, 659 F.3d

359, 371 (5th Cir. 2011) (en banc) (quoting al-Kidd, 563 U.S. at 735). The Court has

discretion to decide which of the two prongs of the qualified immunity analysis to

examine first. See Jackson, 959 F.3d at 200.

      At the 12(b)(6) stage, to find that a defendant violated the law at step one of

the qualified immunity analysis is to say that, taking the facts in the light most

favorable to the plaintiff, the plaintiff has stated a claim upon which relief may be

granted—that is, that the alleged conduct violated a constitutional right.         See

Morgan, 659 F.3d at 384.

      As to the second step, for “a right to be clearly established, ‘[t]he contours of

the right must be sufficiently clear that a reasonable official would understand that




                                          6
     Case 2:20-cv-00888-LMA-DMD Document 42 Filed 10/08/20 Page 7 of 21




what he is doing violates that right.’” Turner, 848 F.3d at 685 (alteration in original)

(quoting Anderson v. Creighton, 483 U.S. 635, 640 (1987)). “In other words, ‘existing

precedent must have placed the statutory or constitutional question beyond debate.’”

Reichle v. Howards, 566 U.S. 658, 664 (2012) (quoting al-Kidd, 563 U.S. at 741). Once

a plaintiff alleges that an official’s conduct violated a clearly established right, the

court must then determine “whether the official’s conduct was objectively reasonable

under the law at the time of the incident.” Michalik v. Hermann, 422 F.3d 252, 258

(5th Cir. 2005).

      An official’s conduct is not objectively unreasonable “unless all reasonable

officials in the [official’s] circumstances would have then known that the [official’s]

conduct violated the plaintiff’s rights.” Carroll v. Ellington, 800 F.3d 154, 169 (5th

Cir. 2015); see also Thompson v. Upshur Cty., 245 F.3d 447, 460–63 (5th Cir. 2001)

(holding that multiple officers’ actions were objectively reasonable because, among

other reasons, not all reasonable officers would recognize the unconstitutionality of

their actions). When denying qualified immunity, a court must point to “controlling

authority—or a robust consensus of persuasive authority—that defines the contours

of the right in question with a high degree of particularity.” Wyatt v. Fletcher, 718

F.3d 496, 503 (5th Cir. 2013) (quoting Morgan, 659 F.3d at 371–72). Precedent

existing at the time of the challenged conduct “must have placed the statutory or

constitutional question beyond debate.” al-Kidd, 563 U.S. at 741.

      When the defense of qualified immunity is raised in a motion filed pursuant to

Rule 12(b)(6), “it is the defendant’s conduct as alleged in the complaint that is




                                           7
     Case 2:20-cv-00888-LMA-DMD Document 42 Filed 10/08/20 Page 8 of 21




scrutinized for ‘objective legal reasonableness.’”      McClendon, 305 F.3d at 323

(emphasis in original) (quoting Behrens v. Pelletier, 516 U.S. 299, 309 (1996)). A court

evaluating such a challenge must determine that the plaintiff’s pleadings “assert

facts which, if true, would overcome the defense of qualified immunity.” Zapata v.

Melson, 750 F.3d 481, 485 (5th Cir. 2014) (quoting Wicks v. Miss. State Empl. Servs.,

41 F.3d 991, 994 (5th Cir. 1995)). A plaintiff seeking to overcome qualified immunity

“must plead specific facts that both allow the court to draw the reasonable inference

that the defendant is liable for the harm he has alleged and that defeat a qualified

immunity defense with equal specificity.” Backe v. LeBlanc, 691 F.3d 645, 648 (5th

Cir. 2012).

                                   C. Section 1983

      “Section 1983 provides a private right of action against parties acting ‘under

color of any statute, ordinance, regulation, custom, or usage, of any State’ to redress

the deprivation of rights secured by the United States Constitution or federal law.”

Bauer v. Texas, 341 F.3d 352, 357 (5th Cir. 2003) (quoting City of City of St. Louis v.

Praprotnik, 485 U.S. 112, 121 (1988)).         “Section 1983 ‘is not itself a source of

substantive rights,’ but merely provides ‘a method for vindicating federal rights

elsewhere conferred.’” Albright v. Oliver, 510 U.S. 266, 271 (1994) (quoting Baker v.

McCollan, 443 U.S. 137, 144 n.3 (1979)).

      “To state a section 1983 claim, ‘a plaintiff must (1) allege a violation of a right

secured by the Constitution or laws of the United States and (2) demonstrate that the

alleged deprivation was committed by a person acting under color of state law.’”




                                           8
     Case 2:20-cv-00888-LMA-DMD Document 42 Filed 10/08/20 Page 9 of 21




Whitley v. Hanna, 726 F.3d 631, 638 (5th Cir. 2013) (quoting James v. Tex. Collin

Cty., 535 F.3d 365, 373 (5th Cir. 2008).

      Additionally, while municipalities may be liable under § 1983, under Monell v.

Dep’t of Soc. Servs, “the unconstitutional conduct must be directly attributable to the

municipality through some sort of official action or imprimatur; isolated

unconstitutional actions by municipal employees will almost never trigger liability.”

Webb v. Town of Saint Joseph, 925 F.3d 209, 214 (5th Cir. 2019) (quoting Piotrowski

v. City of Houston, 237 F.3d 567, 578 (5th Cir. 2001)); see 436 U.S. 658, 690–91 (1978).

Accordingly, a plaintiff must establish “that (1) an official policy (2) promulgated by

the municipal policymaker (3) was the moving force behind the violation of a

constitutional right.” Peterson v. City of Fort Worth, 588 F.3d 838, 847 (5th Cir. 2009).

                                           III.

      As a preliminary matter, the claims against the NOPD must be dismissed

because it “is not recognized as a legal entity or person capable of being sued.”

Thomas v. City of New Orleans, 883 F. Supp. 2d 669, 691 (E.D. La. 2012) (Feldman,

J.); see, e.g., Banks v. United States, No. 05-6853, 2007 WL 1030326, at *11 (E.D. La.

Mar. 28, 2007) (Beer, J.) (explaining that Louisiana law governs whether the NOPD

is an entity that can be sued, pursuant to Fed. R. Civ. P. 17(b), and that under

Louisiana law, the NOPD is not a “suable entity”).

      As to the remaining defendants, Littlejohn brings this action to recover

damages for the “conduct” of the officers, which she alleges “deprived” her son of




                                            9
     Case 2:20-cv-00888-LMA-DMD Document 42 Filed 10/08/20 Page 10 of 21




“constitutional rights under the law.” 26 Specifically, she claims a violation of Fourth

Amendment protection from unlawful seizure and a denial of Fourteenth Amendment

due process under 42 U.S.C. § 1983; 27 violations of the right to due process and the

right to be free from unlawful seizure and excessive force under the Louisiana

Constitution; 28 delictual liability under La. Civ. Code art. 2315; 29 and municipal

liability under 42 U.S.C. § 1983 and Monell. 30

                                 A. Constitutional Claims

      Plaintiff’s federal claims, which arise under 42 U.S.C. § 1983, allege that the

NOPD officers’ pursuit of B.W. and C.K. constituted an illegal seizure and denial of

due process in violation of the Fourth and Fourteenth Amendments. 31 Littlejohn

argues that the officers improperly pursued the fleeing vehicle in violation of NOPD

policy and deactivated their cameras “with knowledge and intent that their illegal

pursuit would result in his death[.]” 32

      Although defendants do not dispute that this pursuit was in violation of NOPD

policies, they argue that plaintiff’s §1983 claims must be dismissed because plaintiff




26 R. Doc. No. 33, at 10 ¶ 34.
27 Id. at 2 ¶ 1.
28 Id. at 2 ¶ 2.
29 Id.
30 Id. at 9 ¶ 32.
31 R. Doc. No. 39, at 2, 4 (plaintiff’s opposition to the City’s motion); see also R. Doc.

No. 40 (opposing Stewart and Hery’s motion). The Court will consider plaintiff’s
opposition to the motions, though it was not timely submitted. See id.
32 R. Doc. No. 33, at 5 ¶ 19.



                                           10
     Case 2:20-cv-00888-LMA-DMD Document 42 Filed 10/08/20 Page 11 of 21




failed to assert any constitutional violations. 33 Additionally, the officers claim that

they are entitled to qualified immunity. 34

                             i. Fourth Amendment Seizure

       The Fourth Amendment protects the right to be secure from unreasonable

seizure. U.S. CONST. amend. IV. A person is seized by the police and therefore

entitled to challenge the government’s action under the Fourth Amendment when the

officer, “by means of physical force or show of authority [] terminates or restrains his

freedom of movement [] through means intentionally applied.” Brendlin v. California,

551 U.S. 249, 254 (2007) (emphasis in original) (internal citations and quotation

marks omitted). “Physical force is not required to effect a seizure; however, absent

physical force, ‘submission to the assertion of authority’” is necessary. McLin v. Ard,

866 F.3d 682, 691 (5th Cir. 2017) (emphasis in original) (quoting California v. Hodari

D., 499 U.S. 621, 626 (1991)).       A seizure occurs “only if, in view of all of the

circumstances surrounding the incident, a reasonable person would have believed

that [he was] not free to leave.” Michigan v. Chesternut, 486 U.S. 567, 573 (1988)

(quoting United States v. Mendenhall, 446 U.S. 544, 554 (1980)).

       Littlejohn argues that the NOPD officers’ high-speed pursuit was an

unconstitutional seizure that violated the Fourth Amendment. 35 She asserts that her

son was unable to leave the vehicle during the chase, and so was improperly “seized,”




33 R. Doc. No. 36-1, at 5; R. Doc. No. 37-1, at 4; R. Doc. No. 38-1, at 5.
34 R. Doc. No. 36-1, at 10–11; R. Doc. No. 38-1, at 5–7.
35 R. Doc. No. 39, at 5–7.



                                            11
     Case 2:20-cv-00888-LMA-DMD Document 42 Filed 10/08/20 Page 12 of 21




before the fatal crash. 36 However, in Brower v. Cty. of Inyo, the United States

Supreme Court considered a hypothetical “police chase in which the suspect

unexpectedly loses control of his car and crashes.” 489 U.S. 593, 595 (1989). The

Court reasoned that:

      [A] Fourth Amendment seizure does not occur whenever there is a
      governmentally caused termination of an individual’s freedom of
      movement (the innocent passerby), nor even whenever there is a
      governmentally caused and governmentally desired termination of an
      individual’s freedom of movement (the fleeing felon), but only when
      there is a governmental termination of freedom of movement through
      means intentionally applied.

Id. at 596–97.    A suspect’s accidental crash during a police pursuit would not

constitute a seizure under the Fourth Amendment, the Court continued, because

“[t]he pursuing police car sought to stop the suspect only by the show of authority

represented by flashing lights and continuing pursuit; and though he was in fact

stopped, he was stopped by a different means—his loss of control of his vehicle and

the subsequent crash.” Id. at 597. That is exactly what happened here.

      The NOPD officers made the initial decision to stop B.W.’s car because they

suspected the vehicle was stolen property. 37 Only when B.W. failed to stop did the

officers initiate a pursuit. 38 Consequently, it is evident that the officers desired that

B.W. terminate the car’s movement. But there are no facts that show the officers

intentionally stopped the vehicle. See Brower, 489 U.S. at 596–97. Littlejohn does

not (and cannot) contend that the building and tree, which terminated the chase,



36 Id. at 6.
37 R. Doc. No. 33, at 4 ¶ 13.
38 See id.



                                           12
     Case 2:20-cv-00888-LMA-DMD Document 42 Filed 10/08/20 Page 13 of 21




were forces intentionally applied. See id. Therefore, as in the hypothetical described

in Brower, it was B.W.’s loss of control and subsequent crash that stopped the car’s

movement. See id. at 595.

      Although plaintiff alleges that the officers pursued the vehicle knowing that

doing so posed a risk to the public and the vehicle’s occupants, 39 her amended

complaint does not allege that the officers controlled the car’s movement. Instead,

Littlejohn states that the pursuit ceased when B.W.’s vehicle “struck a tree and

building[.]” 40 Consequently, the car was “stopped by a different means” than the

pursuit itself. See Brower, 489 U.S. at 597; see also Gorman v. Sharp, 892 F.3d 172,

175 (5th Cir. 2018) (finding that no seizure occurred where the “termination of

[plaintiff’s] freedom of movement” was not accomplished “through means

intentionally applied”). And Littlejohn’s allegations of intent are conclusory and

therefore not entitled to a presumption of truth. See Iqbal, 556 U.S. at 678 (citing

Twombly, 550 U.S. at 555) (noting that conclusory allegations are not entitled to the

presumption of truth otherwise afforded at the motion to dismiss stage).

      Littlejohn argues that C.K.’s position as the vehicle’s passenger, rather than

the driver, should influence this analysis. 41 Specifically, she argues that C.K., as a

passenger, “had no role in the decision to flee or be pursued[.]” 42 Assuming, as we

must, that this is true, the police did not intentionally stop C.K. any more than they




39 R. Doc. No. 33, at 4 ¶ 14.
40 Id. at 5 ¶ 17.
41 R. Doc. No. 39, at 7.
42 Id.



                                          13
    Case 2:20-cv-00888-LMA-DMD Document 42 Filed 10/08/20 Page 14 of 21




intentionally stopped B.W. That C.K.’s ‘flight’ was not his choice but B.W.’s is tragic,

but it does not change the legal analysis. The pursuing officers violated neither

occupants’ Fourth Amendment right to freedom from unreasonable seizure. See

Brower, 489 U.S. at 599; see also Cty. of Sacramento v. Lewis, 523 U.S. 833, 843 (1998)

(“[A] police pursuit in attempting to seize a person does not amount to a ‘seizure’

within the meaning of the Fourth Amendment”) (emphasis added) (citing Hodari D.,

499 U.S. at 626).

       The Court finds that plaintiff has failed to plausibly allege a violation of the

Fourth Amendment protection against unreasonable seizure. Accordingly, the claim

against the City based on same must be dismissed. See Baughman v. Hickman, 935

F.3d 302, 311 (5th Cir. 2019) (“[A]n underlying constitutional violation is required to

impose liability on the governmental body[.]”); Becerra v. Asher, 105 F.3d 1042, 1048

(5th Cir. 1997) (“Without an underlying constitutional violation, an essential element

of municipal liability is missing.”).

       In addition, the relevant § 1983 claim against the NOPD officers in their

official capacities must be dismissed because official capacities claims are treated as

claims against the municipality. See Mason v. Lafayette City-Par. Consol. Gov’t, 806

F.3d 268, 279–80 (5th Cir. 2015); Goodman v. Harris Cty., 571 F.3d 388, 396 (5th Cir.

2009) (“[O]fficial capacity suits are really suits against the governmental entity[.]”);

Turner v. Houma Mun. Fire & Police Civil Serv. Bd., 229 F.3d 478, 485 (5th Cir. 2000)

(“In any case in which a defendant government official is sued in his individual and

official capacity, and the city or state is also sued . . . [t]he official-capacity claims and




                                             14
     Case 2:20-cv-00888-LMA-DMD Document 42 Filed 10/08/20 Page 15 of 21




the claims against the governmental entity essentially merge.”); see also Whitley, 726

F.3d at 639 n.3 (“To the extent Whitley asserts claims against Appellees in their

official capacities, we find such claims also fail for lack of an underlying constitutional

violation.”).

       Furthermore, because plaintiff has not plausibly alleged a Fourth Amendment

claim of an unconstitutional seizure, she also has failed to meet her burden to

overcome the officers’ defense of qualified immunity. Hampton v. Oktibbeha Cty.

Sheriff Dep’t, 480 F.3d 358, 363 (5th Cir. 2007) (“If the plaintiff fails to state a

constitutional claim or if the defendant’s conduct was objectively reasonable under

clearly established law, then the government official is entitled to qualified

immunity.”). 43

                        ii. Fourteenth Amendment Due Process

       The Fourteenth Amendment right to due process protects the individual

“against arbitrary action of government.” Lewis, 523 U.S. at 845 (quoting Wolf v.

McDonell, 418 U.S. 539, 558 (1974)). When faced with a due process challenge, a




43 While the Court finds that plaintiff has failed to overcome the defense of qualified
immunity invoked by the officers because she has not plausibly alleged a Fourth
Amendment claim of an unconstitutional seizure, the Court notes Fifth Circuit
caselaw suggesting that the § 1983 claims against the officers may be dismissed
without reaching the qualified immunity issue. See Goodman, 571 F.3d at 396
(explaining that because the plaintiff failed to set forth a § 1983 claim, “an analysis
of [defendant’s] defense of qualified immunity is unnecessary. Qualified immunity is
only applicable as a protective shield once a plaintiff has made out a claim against an
official acting in his individual capacity.”); Lytle, 560 F.3d at 410 (“If we determine
that the alleged conduct did not violate a constitutional right, our inquiry ceases
because there is no constitutional violation for which the government official would
need qualified immunity.”).

                                            15
       Case 2:20-cv-00888-LMA-DMD Document 42 Filed 10/08/20 Page 16 of 21




court must determine whether the behavior of the governmental officer “is so

egregious, so outrageous, that it may fairly be said to shock the contemporary

conscience.” Rosales-Mireles v. United States, 138 S. Ct. 1897, 1906 (2018) (quoting

Lewis, 523 U.S. at 847 n.8). The “shock the conscience” standard is satisfied “where

the conduct was ‘intended to injure in some way unjustifiable by any government

interest,’ or in some circumstances if it resulted from deliberate indifference.” Id.

(quoting Lewis, 523 U.S. at 849–50).

         Central to Littlejohn’s Fourteenth Amendment claim is the officers’ conduct

during the pursuit, which she argues “shock[ed] the conscience of the community.” 44

Specifically, plaintiff claims that the NOPD officers pursued the minors with the

“intent” to cause harm and death. 45 But aside from conclusory allegations, there are

no facts that show the officers intended to harm or kill anyone involved in the pursuit.

         While plaintiff notes that the officers pursued B.W. and C.K. against NOPD

policy, the “failure to follow official policy, by itself shows, at most, negligence and

cannot support a finding of deliberate indifference.” Mason, 806 F.3d at 279. Further,

even if the officers made the conscious decision to pursue B.W.’s vehicle against

internal policy, plaintiff has not presented any facts that would support a reasonable

inference that the officers’ intent was to cause harm. See Lewis, 523 U.S. at 854 (“[A]

purpose to cause harm . . . ought to be needed for due process liability in a pursuit

case.”). “[H]igh-speed chases with no intent to harm suspects physically or to worsen




44   R. Doc. No. 39, at 7.
45   Id.

                                          16
     Case 2:20-cv-00888-LMA-DMD Document 42 Filed 10/08/20 Page 17 of 21




their legal plight do not give rise to liability under the Fourteenth Amendment,

redressable by an action under § 1983.” Id. Littlejohn has failed to show, except

through conclusory allegations, that the officers’ conduct intended to injure C.K. “in

some way unjustifiable by any governmental interest.” 46 See Rosales-Mireles, 138 S.

Ct. at 1906. Thus, plaintiff has not set forth any allegations that would support a

reasonable inference that the officers’ behavior rises to the level of conscience-

shocking conduct, required to withstand a motion dismiss.

      The Court finds that plaintiff has failed to plausibly allege a violation of the

Fourteenth Amendment right to due process. Therefore, this claim against the City

and the other NOPD officers in their official capacities must also be dismissed. This

claim against all officers in their individual capacities must also be dismissed

because, in the absence of a plausibly alleged constitutional violation, plaintiff cannot

overcome the defense of qualified immunity. 47

                               B. Municipal Liability

      Finally, Littlejohn asserts that municipal liability is available under Monell

because the City was responsible for the training and discipline of NOPD officers and

that, through the NOPD, the City created, instituted, and oversaw the enforcement

(or lack thereof) of the policies and procedures that effectuated the violation of C.K.’s




46As plaintiff notes in her amended complaint, the officers “sought to recover
property” which they believed stolen. R. Doc. No. 33, at 4 ¶ 14.
47 Again, the Court notes the Fifth Circuit’s guidance in Goodman and Lytle

suggesting that a court need not examine the qualified immunity question if it finds
that the alleged conduct did not violate a constitutional right. Goodman, 571 F.3d at
396; Lytle, 560 F.3d at 410.

                                           17
     Case 2:20-cv-00888-LMA-DMD Document 42 Filed 10/08/20 Page 18 of 21




constitutional rights. 48 Littlejohn also alleges that Superintendent Ferguson and

Mayor Cantrell are responsible for the supervision, administration, policies,

practices, procedures and customs of the NOPD, as well as for the training and

discipline of the officers. 49

       To state a Monell claim against a municipality, a plaintiff must plead facts

“that plausibly establish: ‘a policymaker; an official policy; and a violation of

constitutional rights whose “moving force” is the policy or custom.’” Piotrowski, 237

F.3d at 578. Littlejohn claims that Superintendent Ferguson, Mayor Cantrell, the

City, and the NOPD failed to train and discipline the officers who pursued B.W.’s

vehicle and that “their failure to do so was a moving force in” C.K.’s death. 50 The

amended complaint also claims that this failure to train and discipline allowed

officials to conceal evidence and provided the officer with tacit permission to “continue

their . . . unconstitutional property pursuits.” 51 But relief under a municipal liability

theory cannot be granted solely because a municipality employs tortfeasors. See

Monell, 436 U.S. at 691. Rather, plaintiff must prove that the municipality’s “official

action or imprimatur” caused an underlying constitutional violation. Valle v. City of

Houston, 613 F.3d 536, 541 (5th Cir. 2010) (quoting Piotrowski, 237 F.3d at 578).

       Because Littlejohn has failed to plausibly state a Fourth Amendment or

Fourteenth Amendment violation, the City, Superintendent Ferguson, and Mayor




48 R. Doc. No. 33, at 7–9 ¶¶ 24–32.
49 Id.
50 Id. at 9 ¶ 33.
51 Id. at 7 ¶ 26.



                                           18
    Case 2:20-cv-00888-LMA-DMD Document 42 Filed 10/08/20 Page 19 of 21




Cantrell cannot be liable under a § 1983 municipal liability theory. Bustos v. Martini

Club Inc., 599 F.3d 458, 467 (5th Cir. 2010) (“The Supreme Court has explained that

a municipality cannot be liable ‘[i]f a person has suffered no constitutional injury at

the hands of the individual police officer.’”) (quoting City of Los Angeles v. Heller, 475

U.S. 796, 799 (1986)); see also Romero v. City of Grapevine, 888 F. 3d 170, 178–79 (5th

Cir. 2018) (“In order to confer liability on the City and [the police chief] for deficient

supervisory conduct, there must be ‘a sufficient causal connection between [the City’s]

conduct and the constitutional violation.’ ‘[I]t is facially evident that this test cannot

be met if there [are] no underlying constitutional violations.’”).        Consequently,

plaintiff’s Monell claim against the City, Superintendent Ferguson in his official

capacity and Mayor Cantrell in her official capacity must be dismissed.

                                C. State Law Claims

      The Court has concluded that plaintiff’s federal law claims should be

dismissed; only her state law claims remain. A district court has “wide discretion”

when deciding whether it should retain jurisdiction over state law claims once all

federal claims have been eliminated. Guzzino v. Felterman, 191 F.3d 588, 595 (5th

Cir. 1999). However, the general rule in the Fifth Circuit is “to dismiss state claims

when the federal claims to which they are pendent are dismissed.” Parker & Parsley

Petroleum Co. v. Dresser Indus., 972 F.2d 580, 585 (5th Cir. 1992).

      A district court may decline to exercise supplemental jurisdiction over a state

law claim if:

      (1) the claim raises a novel or complex issue of State law,




                                           19
    Case 2:20-cv-00888-LMA-DMD Document 42 Filed 10/08/20 Page 20 of 21




       (2) the claim substantially predominates over the claim or claims over which
       the district court has original jurisdiction,

       (3) the district court has dismissed all claims over which it has original
       jurisdiction, or

       (4) in exceptional circumstances, there are other compelling reasons for
       declining jurisdiction.

28 U.S.C. § 1367(c). In addition to these factors, the Fifth Circuit has instructed

district courts to consider the common law factors of “judicial economy, convenience,

fairness, and comity.” Mendoza v. Murphy, 532 F.3d 342, 346 (5th Cir. 2008). “These

interests are to be considered on a case-by-case basis, and no single factor is

dispositive.” Id.

       These factors weigh in favor of dismissal of the Louisiana state law claims

without prejudice so that plaintiff may assert those claims in Louisiana state court.

The Court has “dismissed all claims over which it has original jurisdiction.” 28 U.S.C.

§ 1367(c)(3).     Moreover, allowing Louisiana courts to rule on Louisiana law

“encourages fairness between the parties by ‘procuring for them a surer-footed

reading of applicable law.’” Bitte v. EMC Mortgage Corp., No. 07-9273, 2009 WL

1950911, at *2 (E.D. La. July 1, 2009) (Africk, J.) (citations omitted) (quoting United

Mine Workers of Am. v. Gibbs, 383 U.S. 715, 726 (1966)). “[D]eference in this case

with respect to the state law issue[s] promotes the important interest of comity to

state courts.” Id. Furthermore, the parties will not be unduly prejudiced because the

litigation is still in its early stages.

       Therefore, the Court declines to exercise supplemental jurisdiction over the

remaining state law claims.



                                           20
    Case 2:20-cv-00888-LMA-DMD Document 42 Filed 10/08/20 Page 21 of 21




                                               IV.

      For the foregoing reasons,

      IT IS ORDERED that the motions to dismiss are GRANTED. All claims

asserted against the New Orleans Police Department are DISMISSED WITH

PREJUDICE.

      IT IS FURTHER ORDERED that the federal law claims against the City of

New Orleans, Shaun Ferguson in his official capacity, LaToya Cantrell in her official

capacity, Jeffrey Harrington in his individual and official capacities, Alex Florian in

his individual and official capacities, Colby Stewart in his individual and official

capacities and William Hery in his individual and official capacities are DISMISSED

WITH PREJUDICE.

      IT IS FURTHER ORDERED that the state law claims against the City of

New Orleans, Shaun Ferguson, LaToya Cantrell, Jeffrey Harrington, Alex Florian,

Colby Stewart and William Hery are DISMISSED WITHOUT PREJUDICE to

their being timely asserted in state court.

      New Orleans, Louisiana, October 8, 2020.



                             _____________________________________
                                     LANCE M. AFRICK
                             UNITED STATES DISTRICT JUDGE




                                          21
